Citation Nr: 1542384	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-27 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psychiatric disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2015, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

When this appeal was most before the Board in April 2015, it was remanded for additional development.  It has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.  

When this case was previously before the Board in April 2015, the Board observed that the Veteran's service treatment records (STRs) show he was found to be psychiatrically normal on entrance onto active duty in November 1962, and in connection with his August 1965 separation examination he indicated he had experienced depression and excessive worrying since being in the Army. 

The Board also noted the Veteran's outpatient treatment notes from the North Texas VA Medical Center (VAMC) reveal he had been diagnosed with bipolar disorder with associated sleep impairments, anxiety, depression, and intermittent psychotic features.  

In the April 2015 remand, the Board noted that the February 2011 VA examiner failed to address the medical opinion requested.  Specifically, the examiner was asked to state whether the Veteran's in-service manifestations of depression and excess worry were initial manifestations of his current bipolar disorder.  In the report of the February 2011 examination, the examiner stated, "during his military service, veteran reported no instances of having mental health problems."  The Board found the examiner failed to adequately review the Veteran's STRs, which show that during his separation examination he indeed reported experiencing depression and excess worry throughout his military career.  

Based on the foregoing insufficiencies, the Board remanded the case for a new medical examination and nexus opinion from an examiner who had not previously examined the Veteran.  Pursuant to the remand directive the Veteran underwent a VA examination in July 2015; however, the examiner's medical opinion again misses the mark.  In the April 2015 remand, the Board instructed that the examiner was to specifically consider the Veteran's reports of depression and excessive worry in the course of his discharge examination, as well as the Veteran's lay statements, which include reports of continuous psychiatric manifestations since that time.  

During the July 2015 examination, the examiner diagnosed the Veteran with an unspecified bipolar disorder with related disorders.  The examiner specifically stated the Veteran's bipolar disorder is a condition characterized by cyclic and alternating periods of depression followed by periods of extreme euphoria, irritability, and/or agitation.  However, in conclusion, the examiner stated the Veteran's current disability is less likely as not caused by, manifested during, and/or exacerbated in his military service and/or experiences.  In support of this conclusion, the examiner cursorily stated, "I found no tangible in-service medical evidence to suggest that his disorder is related to his active duty."  The examiner wholly failed to discuss the Veteran's in-service reports of depression and excess worry, which by the examiner's own findings are symptoms that characterize the Veteran's bipolar disorder.  In addition, the examiner utterly disregarded the Veteran's competent lay reports, which suggest his symptoms have persisted since his discharge from active duty.  As noted in the Board's prior remand, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The July 2015 examiner initially stated the Veteran's current bipolar disorder is characterized by some symptoms that are identical to those shown to have first manifested in service, specifically depression and excess worry/agitation.  However, without any regard for these in-service symptoms, the examiner concluded the Veteran's current disability is unrelated to service.  This lack of a reasoned medical explanation renders the July 2015 examination report inadequate.  Furthermore, examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a psychiatrist or psychologist, who has not provided a prior opinion in this case, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.   

The examiner should state an opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during his period of active service or is otherwise etiologically related to his active service.  

The examiner must specifically and expressly address the Veteran's in-service symptoms of depression and excessive worry reported during his separation examination.  The examiner shall state whether these symptoms represent the initial manifestations of any current psychiatric disorder.  In this regard, the examiner should discuss the July 2015 examination report, which indicates the Veteran's current bipolar disorder is characterized by cyclic and alternating periods of, among other things, depression and agitation.  

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must also discuss and consider the Veteran's competent lay statements.  The examiner shall assume such statements are credible for purposes of the opinion.

If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

